Name: Commission Regulation (EEC) No 1725/80 of 25 June 1980 specifying the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species under subheadings 01.02 A II a) and 02.01 A II a) 1 aa), 02.01 A II a) 2 aa) and 02.01 A II a) 3 aa) as listed in Annex C to the Interim Agreement between the European Economic Community and Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/4 Official Journal of the European Communities 3 . 7. 80 COMMISSION REGULATION (EEC) No 1725/80 of 25 June 1980 specifying the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species under subhead ­ ings 01.02 A II a) and 02.01 A II a) 1 aa), 02.01 A II a) 2 aa) and 02.01 A II a) 3 aa) as listed in Annex C to the Interim Agreement between the European Economic Community and Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof, pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour ; 4 . hindquarters of bovine animals other than calves, fresh or chilled, of a weight of not less than 45 kg but not more than 68 kg (not less than 38 kg but not more than 61 kg in the case of 'Pistola' cuts), with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which , of extremely fine texture, is white to light yellow in colour ; Whereas inclusion under those subheadings is subject to the production of the certificate referred to in Article 1 1 (2) (c) of the aforementioned Interim Agree ­ ment ; whereas the certificate must show that the goods to which it relates correspond exactly to the wording of those subheadings and that they originated in and come from Yugoslavia ; Whereas, pursuant to Article 9 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (4 ), as last amended by Regulation (EEC) No 1318/71 (5), the certificate must comply with certain conditions ; Whereas it is appropriate to specify the form which the certificate must take and the conditions for its use ; whereas it is appropriate to lay down certain rules governing the appointment of issuing bodies so as to enable the Community to ensure that the condi ­ tions of issue of certificates are observed ; Whereas the wording of the certificate and the condi ­ tions for issue and use thereof were determined by mutual agreement with the competent authorities of the Socialist Federal Republic of Yugoslavia ; whereas those authorities have communicated the name of the issuing body ; Whereas, pursuant to Article 20 ( 1 ) of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and Whereas the Interim Agreement between the Euro ­ pean Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation annexed to Council Regulation (EEC) No 1 272/80 (3), lists in Annex C the following products under subheadings 01.02 A II a), 02.01 A II a) 1 aa), 02.01 A II a) 2 aa) and 02.01 A II a) 3 aa) respectively : 1 . live animals of the domestic bovine species, other than purebred breeding animals, not yet having any permanent teeth , of a weight of not less than 350 kg but not more than 450 kg in respect of male animals, or of not less than 320 kg but not more than 420 kg in respect of female animals ; 2 . carcases of bovine animals other than calves, fresh or chilled, of a weight of not less than 180 kg but not more than 270 kg, and half carcases or 'compensated' quarters of bovine animals other than calves, fresh or chilled, of a weight of not less than 90 kg but not more than 135 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which , of extremely fine texture, is white to light yellow in colour ; 3 . forequarters of bovine animals other than calves, fresh or chilled, of a weight of not less than 45 kg but not more than 68 kg, with a low degree of ossi ­ fication of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light (!) OJ No L 14, 21 . 1 . 1969, p . 1 . ( 2 ) OJ No L 40, 11 . 2 . 1977, p . 1 . b) OJ No L 130, 27. 5 . 1980, p . 1 ( «) OJ No L 148, 28 . 6 . 1968 , p. 3 . ( 5 ) OJ No L 176, 26 . 6 . 1971 , p. 6 . 3 . 7 . 80 Official Journal of the European Communities No L 170/5 veal ( ¢), as last amended by Regulation (EEC) No 2916/79 (2), the general rules for the interpretation of the Common Customs Tariff and detailed rules for the application thereof apply to the classification of products covered by that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Common Customs Tariff Nomenclature, the original, pink for the first copy and yellow for the second copy. 4. Each certificate shall bear an individual serial number followed by the nationality symbol 'YU\ The copies shall bear the same serial number and the same nationality symbol as the original . Article 4 1 . The original and the first copy of the certificate shall be submitted, with the products to which they refer and within 12 days of the date of issue, to the customs authorities of the Member State in which the products are placed in free circulation . 2. The second copy of the certificate shall be sent by the issuing body direct to the competent authori ­ ties of the Member State in which the products are placed in free circulation . HAS ADOPTED THIS REGULATION : Article 1 The inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species under subheadings : 01.02 A II a), 02.01 A II a) 1 aa), 02.01 A II a) 2 aa), 02.01 A II a) 3 aa), referred to in Annex C to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia shall be subject to the conditions laid down in this Regulation . Article 2 Without prejudice to the provisions of Article 9 (2) of Regulation (EEC) No 802/68 , a certificate issued in Yugoslavia and fulfilling the requirements laid down in this Regulation shall be submitted when the products referred to in Article 1 are placed in free circulation in the Community . Article 3 1 . The certificate, corresponding to the model set out in Annex I, shall be prepared in one original and two copies. It shall be printed and completed in one of the official languages of the Community and also, where appropriate, in the official language or one of the official languages of the exporting country. The competent authority of the Member State in which the products are presented may require a trans ­ lation of the certificate . 2 . The original and the copies thereof shall be typewritten or completed by hand. In the latter case they must be completed in block capitals . 3 . The size of the certificate shall be about 210 x 297 mm. The paper used shall weigh not less than 40 grams per square metre . White paper shall be used for Article 5 1 . A certificate shall be valid only if it is duly authenticated by an issuing body appearing in the list provided for in Article 6 (2). 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . Article 6 1 . An issuing agency may appear on the list only if : (a) it is recognized as such by the exporting country ; (b) it undertakes to verify the particulars shown in the certificates ; (c) it undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates ; (d) it undertakes to send to the authorities indicated in Article 4 (2) the second copy of each authenti ­ cated certificate within three days of the date of issue . 2 . A list of issuing bodies is given in Annex II to this Regulation . 3 . The list shall be revised where the condition specified in paragraph 1 (a) is no longer satisfied or where an issuing body does not fulfil any of the obliga ­ tions which it has undertaken . (') OJ No L 148, 28 . 6 . 1968 , p . 31 . (2 ) OJ No L 329, 24. 12 . 1979, p . 15 . No L 170/6 Official Journal of the European Communities 3 . 7 . 80 Article 9Article 7 Invoices produced in support of customs declarations shall bear the serial number (s) of the corresponding certificate(s). Article 8 Council Regulation (EEC) No 766/70 ('), as amended by Regulation (EEC) No 802/74 (2 ), is hereby repealed . This Regulation shall enter into force on 1 July 1980 . However, until 31 October 1980 the products covered by this Regulation shall also be admitted under the relevant subheadings listed in Article 1 on presenta ­ tion of a certificate of the kind used until 30 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1980 . For the Commission Etienne DAVIGNON Member of the Commission (') OJ No L 95, 29 . 4 . 1970, p . 4 . (2 ) OJ No L 95, 5 . 4 . 1974, p . 37 . ANNEX I 1 . Consignor (full name and address) VEDCERTIFICATE No 0000 ORIGINAL 2. Consignee (full name and address) CERTIFICATE FOR EXPORTS TO THE EEC OF BOVINE ANIMALS AND MEAT OF BOVINE ANIMALS (Application of Article 11 of the Interim Agreement between the EEC and Yugoslavia) NOTES A. This certificate shall be prepared in one original and two copies. B. The original and its two copies shall be typewritten or completed by hand ; in the latter case, they must be completed in block letters . C. The original and the first copy of the certificate shall be submitted, with the products to which they refer, to the customs authorities of the Member State in which the products are placed in free circulation within 12 days of the date of issue . 3 . Item number ; marks, numbers, number and kind of packages or head of cattle ; description of goods 4. Common Customs Tariff subheading 5. Gross weight (kg) 6. Net weight (kg) 7. Net weight (kg) (in words) 8 . I , the undersigned , acting on behalf of the authorized issuing body (box No 9) certify that the goods described above were subjected to health inspection at in accordance with the attached veterinary certificate of , originate in and come from YUGOSLAVIA and correspond exactly to the definition contained in Annex C to the Interim Agreement of 6 May 1980 between the EEC and Yugoslavia. 9 . Authorized issuing body Place : Date : (Stamp of issuing body) (Signature) No L 170/8 Official Journal of the European Communities 3 . 7 . 80 ANNEX II Issuing body : SAVEZNI TRZISNI INSPEKTORAT BEOGRAD